FILED
                             NOT FOR PUBLICATION                            OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BLAINE MURRAY,                                   No. 10-35217

               Plaintiff - Appellant,            D.C. No. 4:07-cv-00168-EJL-
                                                 MHW
  v.

CHARLIE ANDERSON,                                MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Blaine Murray appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging constitutional violations in connection with

his prosecution in Idaho state court. We have jurisdiction under 28 U.S.C. § 1291.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Sanchez v. Vild, 891 F.2d 240, 241-42 (9th Cir. 1989), and we

affirm.

       The district court properly granted summary judgment on Murray’s

malicious prosecution claim because Murray failed to raise a genuine dispute of

material fact as to whether Anderson issued the citation with malice, without

probable cause, and for the purpose of denying Murray a specific constitutional

right. See Freeman v. City of Santa Ana, 68 F.3d 1180, 1189 (9th Cir. 1995)

(explaining the elements a plaintiff must show for a malicious prosecution claim to

constitute a due process violation under § 1983).

       Moreover, Murray points to no authority to support his contention that the

district court erred in construing his claim based on Anderson’s alleged false

testimony as a claim for malicious prosecution. See Briscoe v. LaHue, 460 U.S.
325, 327 n.1 (1983) (“The Court . . . has not held that the false testimony of a

police officer in itself violates constitutional rights.”).

       Murray’s remaining contentions are unpersuasive.

       Anderson’s motion for leave to include in the excerpts of record an audio

file and an electronic version of an oversized exhibit is granted.

       AFFIRMED.




                                             2                                     10-35217